Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO · MONTREAL CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-1 (Amendment No. 6) of our report dated July 23, 2010 relating to the consolidated financial statements of Bontan Corporation Inc. appearing in the Company’s Annual Report on Form 20-F for the year ended March 31, 2010. “SCHWARTZ LEVITSKY FELDMAN LLP” Toronto, Ontario, CanadaChartered Accountants June 16, 2011Licensed Public Accountants 1167 Caledonia Road Toronto, Ontario M6A 2X1 Tel: Fax:
